NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 11-3938
                                     _____________

                           EARL STANLEY COLEMAN, JR.,

                                                  Appellant

                                             v.

                      COMMISSIONER OF SOCIAL SECURITY
                               _____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 10-CV-1842)
                     District Judge: Honorable William W. Caldwell
                                     _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 13, 2012

              Before: FUENTES, HARDIMAN, and ROTH Circuit Judges

                           (Opinion Filed: September 5, 2012)
                                    _____________

                               OPINION OF THE COURT
                                   _____________

FUENTES, Circuit Judge:

       Earl Stanley Coleman, Jr., appeals from an order of the District Court affirming

the Commissioner of Social Security’s final decision that he is not entitled to




                                             1
supplemental security income benefits because he is not disabled within the meaning of

the Social Security Act. We will affirm.

                                             I

       Because we write primarily for the parties, who are well acquainted with this case,

we recite only the facts essential to our disposition of this appeal. Earl Stanley Coleman,

Jr., was born in 1952 and was self-employed as a painter of residential and commercial

buildings for many years. In 1993, he sustained a workplace back injury when he fell

from stilts, and he underwent surgery to his lumbar spine. Following his surgery,

Coleman received no further medical care for his injury until he began treatment in 2007.

       Coleman’s treating physician, Dr. Stuart Hartman, reported that Coleman had a

limp; restricted range of motion; and decreased pinprick sensation in his left leg, which

was slightly smaller in circumference than his right. Dr. Hartman’s examination also

showed that Coleman had tender muscles with spasms in his back and hips, but that his

general muscular strength was +4/5 on the left and +5/5 on the right. Dr. Hartman

prescribed pain medication, a muscle relaxer, a medication for spasms, a back brace, and

home exercises, and he opined that Coleman could occasionally lift twenty pounds and

could carry ten pounds, sit for six hours, and stand for thirty to sixty minutes. An

examining physician, Dr. Brian D’Eramo, reported that Coleman had a tight paraspinal

muscle area with tenderness but normal strength in all four extremities, normal reflexes,

and no ambulatory problems. Despite these minimal findings, Dr. D’Eramo opined that

Coleman could lift only two or three pounds frequently and ten pounds occasionally and

could stand and walk for only five hours per workday. Finally, a non-examining medical


                                             2
advisor, Dr. Haddon Alexander, observed that Coleman’s medical records did not

establish a displaced disc or any nerve impingement. Dr. Alexander opined that the

functional limitation assessments of the treating and examining physicians were too

restrictive and that Coleman could lift and carry fifty pounds occasionally and twenty-

five pounds frequently, could sit for six hours, and could stand and walk for six hours.

       Coleman applied for supplemental security income benefits in April 2007. After

an initial round of proceedings not directly relevant to this appeal, the Administrative

Law Judge (the “ALJ”) denied Coleman’s claim on the ground that he was not disabled

within the meaning of the Social Security Act. In relevant part, the ALJ based this

conclusion on a finding that Coleman had the residual functional capacity to perform a

limited range of medium work. In so finding, the ALJ made two determinations that are

central to this appeal. First, the ALJ discounted the opinion of Coleman’s treating

physician. Second, the ALJ determined that Coleman’s own testimony concerning his

symptoms was not credible to the extent that it conflicted with the ALJ’s residual

functional capacity assessment. The ALJ discounted Coleman’s allegations of severe

pain on the basis of the objective medical evidence and Coleman’s limited treatment,

ability to do simple errands, and poor work history even before his injury. The Appeals

Council denied Coleman’s request for review of the ALJ’s decision on July 26, 2010,

making it the final decision of the Commissioner on that date.

       Coleman sought review of the Commissioner’s final decision in the District Court,

pursuant to 42 U.S.C. § 1383(c)(3). By opinion and order dated September 2, 2011, the




                                             3
District Court affirmed the decision of the Commissioner. Coleman timely appealed to

this Court.1

                                              II

       On appeal, Coleman argues primarily that the ALJ erred by failing to accept the

medical opinions of his treating and examining physicians and by not appropriately

assessing his credibility. More generally, he argues that the Commissioner’s decision is

not supported by substantial evidence. The District Court rejected these arguments in a

thorough and well reasoned opinion. Having carefully reviewed the record and the

submissions of the parties, we discern no reason to disturb the District Court’s decision.

       First, as the District Court determined, the ALJ appropriately considered the

conflicting medical evidence in this case. “Where, as here, the opinion of a treating

physician conflicts with that of a non-treating, non-examining physician, the ALJ may

choose whom to credit but cannot reject evidence for no reason or for the wrong reason.”

Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000) (quotation marks omitted). Here, the

ALJ determined that Dr. Hartman’s opinion (like, also, Dr. D’Eramo’s opinion) about the

extent of Coleman’s exertional limitations was not adequately supported by objective

medical examination findings, and she chose instead to credit Dr. Alexander’s opinion on

this issue. See Brown v. Astrue, 649 F.3d 193, 196 n.2 (3d Cir. 2011) (“The law is

clear . . . that the opinion of a treating physician does not bind the ALJ on the issue of



1
 We have jurisdiction under 28 U.S.C. § 1291. Like the District Court, we review the
Commissioner’s legal conclusions de novo and his factual findings for “substantial
evidence.” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011).

                                              4
functional capacity.”). We agree with the District Court that the ALJ gave an adequate

explanation for her decision.

       Second, similarly, the ALJ “was not required to accept Coleman’s claims of

completely debilitating pain.” (App. 20). We “ordinarily defer to an ALJ’s credibility

determination because he or she has the opportunity at a hearing to assess a witness’s

demeanor.” Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir. 2003). We see no reason not

to do so in this case.

       Finally, the Commissioner’s decision was supported by substantial evidence.

Substantial evidence is evidence that is “less than a preponderance of the evidence but

more than a mere scintilla.” Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir.2004)

(quotation marks omitted). “In the process of reviewing the record for substantial

evidence, we may not weigh evidence or substitute our own conclusions for those of the

fact-finder.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (quotation marks

omitted). Having reviewed the record, we are satisfied that this standard is met.

                                             III

       Accordingly, we will affirm the order of the District Court substantially for the

reasons set forth in the District Court’s opinion.




                                              5